DETAILED ACTION

This office action is in response to amendment filed on 2/3/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 11, 14-16, 20-25, and 29-30 have been amended.
New claims 31-33 have been added and examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art does not teach or suggest, “in response to determining according to the one or more specifications of the memory interface, the memory access request cannot be executed, notifying, by operation of the memory module, the host memory controller and halting the host memory controller,” in the context of the claims.
With respect to independent claim 14, the prior art does not teach or suggest, “the memory module configured to perform operations comprising…determining according to one or more specifications of the memory interface whether to execute the memory access request; in response to determining the memory access request cannot be executed, notifying the host memory controller and halting the host memory controller,” in the context of the claims.
With respect to independent claim 22, the prior art does not teach or suggest, “in response to determining the memory access request cannot be executed, notifying, by operation of the memory module, the host memory controller to halt operations of the host memory controller,” in the context of the claims.
With respect to independent claim 29, the prior art does not teach or suggest, “in response to determining the memory access request cannot be executed, notifying the host memory controller to halt operations of the host memory controller,” in the context of the claims.
With respect to independent claim 31, the prior art does not teach or suggest, “the first subset comprises memory access requests that can be executed, and the second subset comprises memory access requests that fail to be executed, and wherein performing the respective actions comprises: reading, by operation of the memory control unit, a second memory access request from the first queue; and determining according to the one or more specifications of the memory interface and the second memory access request, by operation of the memory control unit, whether the ALERT_n signal is asserted,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138